Citation Nr: 0032583	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran, who died in June 1998, served on active duty 
from February 1964 to February 1968.  The appellant is the 
widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision, in which the 
Nashville, Tennessee (RO) of the Department of Veterans 
Affairs (VA) denied service connection for the cause of the 
veteran's death.


REMAND

The appellant contends that the cause of the veteran's death, 
identified as malignant glioblastoma on his death 
certificate, results from his in- service exposure to Agent 
Orange and/or toxic chemicals.  In this respect, she contends 
that her husband performed duties as a defoliant sprayer 
during his period of active service in the Republic of 
Vietnam.  She also contends that he was exposed to jet fumes 
and other toxic chemicals while serving as a maintenance 
specialist on flight lines.  In support of her claim, she has 
submitted an article from the National Cancer Institute (NCI) 
which suggests that exposure to jet fumes and pesticides may 
represent a risk factor for developing brain cancer, to 
include glioblastoma.

The Board notes that Congress recently enacted legislation 
which liberalized VA's duty to assist claimants in the 
development of claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be codified at 
38 U.S.C.A. §§ 5103A and 5107).  Among these duties, VA is 
charged with a continuing duty to obtain records from a 
Federal department or agency until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In this case, the Board is of the opinion that 
the RO should obtain the appellant's service personnel 
records in order to ascertain his military occupational 
specialties during his period of active service.  Thereafter, 
the Board is of the opinion that the RO should contact the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG)) in order to verify whether 
the appellant was exposed to Agent Orange during his period 
of service in Vietnam.

The Board further notes that the recently enacted legislation 
requires VA to provide a medical examination or obtain 
medical opinion when such examination is necessary to make a 
decision on the claim.  An examination is considered 
necessary when the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  The Board further finds 
that it is necessary to have the veteran's claims folder 
reviewed by a VA oncology specialist in order to ascertain 
the causal relationship, if any, between the cause of the 
veteran's death and his period of active service.

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be requested to provide 
names, addresses, and approximate dates of 
treatment for all health care providers who 
treated the veteran for his malignant 
glioblastoma.  The RO should take the necessary 
steps to obtain all records indicated by the 
appellant apart from those already associated with 
the claims file, to include complete treatment 
records from Baptist Hospital.  In the event that 
such records cannot be obtained, the RO shall 
identify for the appellant those records which 
were unobtainable, briefly explain the efforts 
made to obtain such records, and describe any 
further action to be taken with respect to the 
claim.

2.  The RO should also ask the appellant to 
provide a brief summary of the veteran's post- 
service occupational history, to include his 
possible exposure to toxic substances.

3.  The appellant is hereby advised that she has 
the right to submit additional evidence and 
argument on the matter in question while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

4.  The RO should obtain the veteran's service 
personnel records and prepare a summary of his 
exact service dates in Vietnam and the unit(s) to 
which he was attached.  This summary and all 
supporting documentation regarding his service in 
Vietnam should be sent to USASCRUR at 7798 Cissna 
Road, Springfield, Virginia 22150-3197 with a 
request to verify whether the veteran was exposed 
to Agent Orange during his period of service in 
Vietnam.

5.  When this development is completed, the RO 
should forward the veteran's claims folder for 
review by a VA oncology specialist in order to 
determine the relationship, if any, between his 
malignant glioblastoma and his period of military 
service.  The examiner should review the contents 
of the claims file and express opinion as to 
whether it is least as likely as not that the 
veteran's malignant glioblastoma was causally 
related to his active military service, to include 
his claimed exposure to Agent Orange and/or other 
toxic substances?  The physician should provide 
the rationale for any conclusion reached and cite 
the evidence relied upon or rejected in forming 
any opinion.  If an opinion cannot be medically 
determined without resort to mere speculation or 
conjecture, this should be commented upon in the 
report.  The claims folder and a copy of this 
remand should be made available to the examiner.

6.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
have been satisfied.  Specifically, the RO should 
ensure that all duty to assist and notice 
requirements under the newly enacted 38 U.S.C.A. 
§ 5103A have been satisfied.

7.  After completion of the above, the RO should 
readjudicate the issue on appeal with 
consideration given to all of the evidence of 
record, including any additional evidence obtained 
by the RO pursuant to this remand.  If any 
determination remains unfavorable, the appellant 
and her representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



